DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
This office action considers claims 1-20, in Claims -07/11/2020, are pending for prosecution.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, (62; Fig 15; [0064]) or (Col 1, Ln 61) = (element 62; Figure No. 15; Paragraph No. [0064]) or Column No 1, Line Nos. 61. For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” or “Column No, Line Nos" shall be excluded shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-4, 6-12, 14, and 16-19 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Applicant submitted prior art in IDS Basker; Veeraraghavan S.  et al., (US 20150380305A1; hereinafter Basker).
1. Basker teaches a semiconductor device, comprising (see the entire document, Figs 4-17; [0046-0070], specifically Fig 17; [0070+], and as cited below): 

    PNG
    media_image1.png
    522
    699
    media_image1.png
    Greyscale

Basker Figure 17

a semiconductor substrate (10 comprising 18n; first cited in [0035]); 
a gate structure (48A; [0058]) over the semiconductor substrate; 
a first source/drain region ({32, 65 at left of gate structure; first cited in Fig 4; [0046]) and a second source/drain region ({32, 65 at left of gate structure) in the semiconductor substrate and respectively on opposite sides of the gate structure; 
a first source/drain contact (66 at left of gate structure; [0068-0071]) over the first source/drain region; and 
a first dielectric spacer liner (62 at left of gate structure; first cited in Fig 15; [0064]) lining a sidewall of the first source/drain contact and extending into (passing 65 and penetrating 32) the first source/drain region.
2. Basker as applied to the semiconductor device of claim 1, further teaches, wherein the first dielectric spacer liner (62 at left of gate structure) has a bottom end in a position lower than a bottom surface of the first source/drain contact (62 at left of gate structure; construed from Fig 17 where bottom of 62 is lower than bottom of 64A).
3. Basker as applied to the semiconductor device of claim 1, further teaches, (the device) further comprising: a metal silicide region (65; at left of gate structure; [0066]) in the first source/drain region and in contact with a sidewall of the first dielectric spacer liner (62 at left of gate structure).
4. Basker as applied to the semiconductor device of claim 3, further teaches, wherein the metal silicide region (65 at left of gate structure; Fig 17; [0066]) is further in contact with a bottom end of the first dielectric spacer liner (62).
6. The semiconductor device of claim 1, further comprising: a second source/drain contact (66 at right of gate structure; [0068-0071]) over the second source/drain region; and a second dielectric spacer liner (62 at right of gate structure; first cited in Fig 15; [0064]) lining a sidewall of the second source/drain contact and extending into the second source/drain region.
7. The semiconductor device of claim 6, wherein the second dielectric spacer liner is formed of a same material as the first dielectric spacer liner (62 formed at both and right of gate structure; first cited in Fig 15; [0064]).
8. The semiconductor device of claim 6, wherein the second dielectric spacer liner has a bottom end in a position lower than contact (62 at right of gate structure; construed from Fig 17 where bottom of 62 is lower than bottom of 64A) a bottom surface of the second source/drain contact.
9. Basker as applied to the semiconductor device of claim 1, further teaches, (the device) further comprising: a metal silicide region (65; at right of gate structure; [0066])  in the second source/drain region and in contact with a sidewall of the second dielectric spacer liner (62 at right of gate structure).
10. Basker as applied to the semiconductor device of claim 9, further teaches, wherein the metal silicide region (65 at right of gate structure; Fig 17; [0066]) is further in contact with a bottom end of the first dielectric spacer liner (62).
11. Basker teaches a semiconductor device, comprising (see the entire document, Figs 4-17; [0046-0070], specifically Fig 17; [0070+], and as cited below):
a first epitaxy structure ({32, 65 at left}; first cited in Fig 4; [0046]) and a second epitaxy structure ({32, 65 at right} in a semiconductor substrate (10 comprising 18n; first cited in [0035]) and laterally spaced apart from each other (construed from Fig 17); 
a gate structure (48A; [0058]) laterally between the first epitaxy structure and the second epitaxy structure; 
an inter-layer dielectric (ILD) layer ({36-54}) over the first epitaxy structure and the second epitaxy structure; 
a dielectric spacer liner (62; first cited in Fig 15; [0064]) extending through the ILD layer; and 
a contact plug (66; [0068-0071]) over the first epitaxy structure and lined by the dielectric spacer liner, wherein the contact plug has a greater height (construed from Fig 17) than the gate structure.
12. Basker as applied to the semiconductor device of claim 11, further teaches, wherein the contact plug comprises a barrier layer (64A) lined by the dielectric spacer liner (62), and a conductor (66; [0068-0071]) lined by the barrier layer (64A).

14. Basker as applied to the semiconductor device of claim 11, further teaches (the device) further comprising: a metal silicide region (65) within the first epitaxy structure ({32, 65 at left}; first cited in Fig 4; [0046]) and under (construed from Fig 17) the contact plug (66).
16. Basker teaches a semiconductor device, comprising (see the entire document, Figs 4-17; [0046-0070], specifically Fig 17; [0070+], and as cited below):
a source/drain stressor ({32 at left}; first cited in Fig 4; [0046] as strain effect tuned to enhance the performance) in a semiconductor substrate (10 comprising 18n; first cited in [0035]); 
a gate structure (48A; [0058]) adjacent to the source/drain stressor; 
an inter-layer dielectric (ILD) layer ({36-54}) over the source/drain stressor; 
a contact plug (66; [0068-0071]) extending through the ILD layer to a silicide region (65) in the source/drain stressor; and 
a dielectric spacer liner lining (62; first cited in Fig 15; [0064]) contact plug, wherein a topmost position of the dielectric spacer liner is higher (construed from Fig 17) than a topmost position of the gate structure.
17. Basker as applied to the semiconductor device of claim 16, further teaches wherein the dielectric spacer liner (62) spaces from an inner sidewall of the source/drain stressor (32) apart (construed right side of 32 in fig 17 as inner side of stressor)  from a portion of the silicide region (65).
18. Basker as applied to the semiconductor device of claim 16, further teaches wherein the dielectric spacer liner (62) extends in a direction tilted (construed from fig 17; where 62 is revered tapered) relative to a top surface of the source/drain stressor (32).
19. Basker as applied to the semiconductor device of claim 16, further teaches wherein the topmost position of the gate structure (48A) is lower (construed from fig 17) than a topmost position of the contact plug (66).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5,13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable Basker; Veeraraghavan S.  et al., (US 20150380305A1; hereinafter Basker ) in view of Wong; Keith Kwong Hon  et al., (US 20080230906 A1; hereinafter Wong).
Regarding claim 6, Basker teaches as applied to the device of claim 1, does not expressly disclose, (the device) further comprising: a contact etch stop layer over the epitaxy structure ({18n, 32, 65}), wherein the DSL layer (62)  is in contact with the contact etch stop layer.  
5,13, 15. Basker as applied to the semiconductor device of claim 1,11 and 14 respectively, 
for claim 5, is silent on, wherein the first dielectric spacer liner (62) is formed of silicon oxycarbide (SiOC; [0034]).
For claim 13, while further teaches, wherein the barrier layer (64A) is formed of a titanium-containing material ([0064]), the conductor is formed of tungsten ([0068]), but silent on “the dielectric spacer (62) liner is formed of silicon oxycarbide.
For claim 15, silent on wherein the metal silicide region (65) is formed with a stepped top surface;
However, in the analogous art, Wong teaches a contact structure comprising  a metal body surrounded by a dielectric spacer positioned within an interlevel dielectric layer, wherein the metal body is electrically coupled to a silicide region below a lowermost portion of the metal body ([abstract]), wherein (Fig 3s-5; [0015-0016]) a dielectric spacer 130 of  a dielectric material having a dielectric constant less than approximately 2.9, i.e., a low-k dielectric such as silicon oxycarbide (SiCOH), porous SICOH within contact opening 114, over stepped silicide region 122.

    PNG
    media_image2.png
    269
    556
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to choose Wong’s silicon oxycarbide for Basker’s dielectric spacer liner (62), configures Wong’s stepped shape 122 for Basker’s  metal silicide region (65) with a stepped top surface silicate,  since selection of a known material and/or configuration based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) see MPEP §21.44.07. See also In reLeshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc.v.Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). Therefore, in the instant case, selection of a known material and shape, before the effective filing date of the claimed invention, is held to be obvious and unpatentable over modified Basker (by Wong).

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form rewriting  to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
June 14, 2022